Exhibit 10.21

EMPLOYMENT AGREEMENT


This Employment Agreement (this "Agreement") is entered into this 8th day of
June, 2011 by and between Lucas Energy, Inc.  ("Company"), and K. Andrew Lai
("Executive").
 
WITNESSETH:
 
WHEREAS, Executive was appointed on February 18, 2011 and presently serves as
the Chief Financial Officer, Treasurer and Corporate Secretary of the Company;
and


WHEREAS, the Company wishes to assure itself of the services of Executive for
the period provided in this Agreement, and Executive is willing to perform
services for the Company for such period, upon the terms and conditions
hereinafter provided.


NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:


1. Term.  The term of employment under this Agreement shall commence and this
Agreement shall be effective as of February 18, 2011 (the "Effective Date"), and
shall terminate on February 18, 2014, unless sooner terminated in accordance
with the terms hereof (the "Term"). In addition, upon mutual agreement of the
Company and Executive, this Agreement may be extended on the same terms and
conditions for such period as the parties may agree.


2. Employment; Duties.  During the Term, Executive shall be employed by Company,
and the Executive shall serve, as the Company's Chief Financial Officer,
Treasurer and Corporate Secretary and shall have such duties, responsibilities
and authority as shall be consistent with that position. Executive shall report
directly and solely to the Company's Chief Executive Officer (the "CEO").


3. Compensation; Benefits.  During the Term, Executive shall receive an annual
salary ("Base Salary") comprised of $150,000 to be paid in cash and shares of
the Company stock which bear a value on the date of grant of $40,000.  The cash
portion of the Base Salary shall be payable in equal semi-monthly installments,
and the shares grant shall be payable in quarterly installments on every May
18th, August 18th, November 18th and February 18th of each year during the Term.
At least annually, and no later than the 15th day of February of each year, the
CEO shall review the Base Salary, bonus, and other compensation of Executive
based upon performance and other factors deemed appropriate by the Compensation
Committee and make such increases, supplemental bonus payments, or other
incentive awards as he deems fit.


In addition to the Base Salary, bonus and other compensation described in this
Section 3, Executive shall be entitled to receive any fringe benefits (whether
subsidized in part, or paid for in full by Company) including, but not limited
to, medical, dental, life and disability insurance, and 401(k) Savings and
Retirement Plan which Company now or in the future pays or subsidizes for any of
its professional/technical or management employees, or employees in the same
class as Executive.


 
 

--------------------------------------------------------------------------------

 
4. Termination.


         (a) Death. The Term and Executive's employment hereunder shall
terminate upon Executive's death.


         (b) Disability. In the event Executive incurs a Disability for a
continuous period exceeding forty-five (45) days, the Company may, at its
election, terminate the Term and Executive's employment by giving Executive a
notice of termination as provided in Section 5(e). The term "Disability" as used
in this Agreement shall mean the inability of Executive to substantially perform
his duties under this Agreement, as a result of a physical or mental illness or
personal injury he has incurred, as determined by an independent physician
selected with the approval of the Company and Executive or his personal
representative.


         (c) Cause. The Company may terminate this Agreement and the Term and
discharge Executive for Cause by giving Executive a notice of termination as
provided in Section 4(e). "Cause" shall mean:


                  (i) Executive's gross and willful misappropriation or theft of
the Company's or any of its subsidiary's funds or property;


                  (ii) Executive's conviction of, or plea of guilty or nolo
contendere to, any felony or crime involving dishonesty or moral turpitude; or


                  (iii) Executive's complete and total abandonment of his duties
hereunder for a period of thirty consecutive days (other than for reason of
Disability).


         (d) Good Reason. Executive may terminate his employment and the Term at
any time for Good Reason by giving written notice as provided in Section 5(e),
which shall set forth in reasonable detail the facts and circumstances
constituting Good Reason. "Good Reason" shall mean the occurrence of any of the
following during the Term:


                  (i) without the consent of Executive, the Company materially
reduces Executive's title, duties or responsibilities under Section 2 without
the same being corrected within thirty (30) days after being given written
notice thereof;


                  (ii) the Company fails to pay any regular semi-monthly
installment of Base Salary to Executive and such failure to pay continues for a
period of more than 30 days;


                  (iii) the Company breaches Section 8 without the same being
corrected within thirty (30) days after being given written notice thereof; or


                  (iv) the refusal to assume this Agreement by any successor or
assign of the Company as provided in Section9.


         (e) Notice of Termination. Any termination of this Agreement by the
Company (other than for Cause under Section 5(c)) or by Executive shall be
communicated in writing to the other party at least thirty (30) days before the
date on which such termination is proposed to take effect. Any termination of
this Agreement by the Company for Cause under Section 5(c) shall be communicated
in writing to the Executive and such termination shall be effective immediately
upon such notice. With respect to any termination of this Agreement by the
Company for Cause or by the Executive for Good Reason, such notice shall set
forth in detail the facts and circumstances alleged to provide a basis for such
termination.


 
 

--------------------------------------------------------------------------------

 
5. Payments Upon Termination.


(a) Death or Disability. If Executive's employment shall be terminated by reason
of death or Disability, the Company shall pay Executive's estate or Executive
the portion of the Base Salary which would have been payable to Executive
through the date his employment is terminated; plus, any other amounts earned,
accrued or owing as of the date of death or Disability of Executive but not yet
paid to Executive under Section 3.  In the event of the death or Disability of
the Executive, then any payment due under this Section 5(a) shall be made to
Executive's estate, heirs, executors, administrators, or personal or legal
representatives, as the case may be.


         (b) Cause and Voluntary Termination. If Executive's employment shall be
terminated for Cause or the Executive terminates his employment (other than for
Good Reason, death or Disability), then without waiving any rights or remedies
by reason thereof:


                  (i) the Company shall pay Executive his Base Salary and all
amounts actually earned, accrued or owing as of the date of termination but not
yet paid to Executive under Section 3 through the date of termination; and


                  (ii) except as otherwise provided in this subsection (b), the
Company shall have no further obligations to Executive under this Agreement.


         (c) Other Than Cause . If Executive's employment is terminated by the
Company (other than as a result of death, Disability or Cause as specified in
Section 5(a) or (b) above) or is terminated by Executive for Good Reason,
Executive shall be entitled to the following:


                  (i) a lump sum payment in an amount equal to product of (A)
the Base Salary under this Agreement and bonus paid to Executive during the
immediately preceding twelve month period ending on the date of termination of
employment, multiplied by (B) one hundred percent (100%); provided that if
Executive's termination of employment by the Company or the Executive is within
6 months before or 24 months following the occurrence of a Change of Control (as
defined in Section 6 below), such payment shall be equal to product of (A) the
Base Salary under this Agreement and Bonus paid to Executive during the
immediately preceding twelve month period ending on the date of termination of
employment, multiplied by (B) two hundred percent (200%);


                  (ii) all amounts earned, accrued or owing through the date his
employment is terminated but not yet paid to Executive under Section 3;


                  (iii) continued participation in all employee benefit plans,
programs or arrangements available to the Company executives in which Executive
was participating on the date of termination until the earliest of:


 
 

--------------------------------------------------------------------------------

 
                           (A) the second anniversary of the date of Executive's
termination of employment, provided that if Executive's termination of
employment by the Company or the Executive is within 6 months before or 24
months following the occurrence of a Change of Control, then Executive shall be
entitled to continue to participate in such employee benefit plans, programs or
arrangements until the third anniversary of the date of Executive's termination
of employment;


                           (B) the date this Agreement would have expired but
for the occurrence of the date of termination; or


                           (C) the date, or dates, the Executive receives
coverage and benefits under the plans, programs and arrangements of a subsequent
employer (such coverages and benefits to be determined on a
coverage-by-coverage, or benefit-by-benefit, basis);


         provided that if Executive is precluded from continuing his
participation in any employee benefit plan, program or arrangement as provided
in this clause (iii), the Company shall provide him with similar benefits
provided under the plan, program or arrangement in which he is unable to
participate for the period specified in this clause (iii).


The payment of the lump sum amount under Section 5(c)(i) shall be made on or
before the earlier of the date ending on the expiration of six months following
the date of termination of Executive's employment or the death of the Executive.
To the extent any payment under Section 5(c)(i) is deferred compensation within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder, then such payment shall be
made on or before the earlier of the date ending on the expiration of six months
following the date of termination of Executive's employment or the death of the
Executive.  Within three years following Executive's termination of employment,
Executive or Executive's estate, heirs, executors, administrators, or personal
or legal representatives, as the case may be, shall be entitled to exercise all
options granted to him that are vested and exercisable pursuant to this
Agreement or otherwise and all such options not exercised within such three year
period shall be forfeited. All options and restricted stock that are not vested
and exercisable pursuant to this Agreement or otherwise as of the date of, or as
a result of, Executive's termination of employment shall be forfeited. In the
event of the death or Disability of the Executive, then any payment due under
this Section 5(c) shall be made to Executive's estate, heirs, executors,
administrators, or personal or legal representatives, as the case may be.


 

 
 
 

--------------------------------------------------------------------------------

 
6. Change of Control. For purposes of this Agreement, a "Change of Control"
shall mean the consummation or occurrence of one or more of the following:


         (a) the acquisition by any individual, entity or group of more than
forty percent (40%) of the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the "Outstanding Company Voting Securities"); provided, however, that
the following acquisitions shall not constitute a Change of Control: (A) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, (B) any
acquisition by Executive, by any group of persons consisting of relatives within
the second degree of consanguinity or affinity of Executive or by any affiliate
of Executive or (C) any acquisition by an entity pursuant to a reorganization,
merger or consolidation, unless such reorganization, merger or consolidation
constitutes a Change of Control under clause (b) of this Section 6;


         (b) the consummation of a reorganization, merger or consolidation,
unless following such reorganization, merger or consolidation sixty percent
(60%) or more of the combined voting power of the then-outstanding voting
securities of the entity resulting from such reorganization, merger or
consolidation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Voting Securities immediately prior to such reorganization,
merger or consolidation;


         (c) the (i) approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company or (ii) sale or other disposition (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company, unless the successor entity existing immediately
after such sale or disposition is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Voting
Securities immediately prior to such sale or disposition;


         (d) a change in the majority of board members in a six-month period; or


         (e) the Board adopts a resolution to the effect that, for purposes
hereof, a Change of Control has occurred.


7. Indemnification.


         (a) The Company shall indemnify and hold Executive harmless to the
maximum extent permitted by law against judgments, fines, amounts paid in
settlement and reasonable expenses, including attorneys fees incurred by
Executive, in connection with the defense of, or as a result of, any action or
proceeding (or any appeal from any action or proceeding) in which Executive is
made or is threatened to be made a party by reason of the fact that Executive is
or was an officer or Director of the Company, regardless of whether such action
or proceeding is one brought by or in the right of the Company, to procure a
judgment in its favor (or other than by or in the right of the Company).


 
 

--------------------------------------------------------------------------------

 
         (b) Notwithstanding anything in the Company's Articles of
Incorporation, the by-laws or this Agreement to the contrary, if so requested by
Executive, the Company shall advance any and all Expenses (as defined below) to
Executive ("Expense Advance"), within fifteen days following the date of such
request and the receipt of a written undertaking by or on behalf of Executive to
repay such Expense Advance if a judgment or other final adjudication adverse to
Executive (as to which all rights of appeal therefrom have been exhausted or
lapsed) establishes that Executive, with respect to such Claim, is not eligible
for indemnification. "Expenses" shall include attorneys' fees and all other
costs, charges and expenses paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in any Claim relating to any
indemnifiable event. A "Claim" shall include any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative or other, including without limitation, an action by or in the
right of any other corporation of any type or kind, domestic or foreign, or any
partnership, joint venture, trust, employee benefit plan or other enterprise,
whether predicated on foreign, federal, state or local law and whether formal or
informal.


8. Binding Agreement; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of Executive and the Company and their respective
heirs, legal representatives and permitted successors and assigns. If the
Company shall at any time be merged or consolidated into or with any other
entity, the provisions of this Agreement shall survive any such transaction and
shall be binding on and inure to the benefit and responsibility of the entity
resulting from such merger or consolidation (and this provision shall apply in
the event of any subsequent merger or consolidation), and the Company, upon the
occasion of the above-described transaction, shall include in the appropriate
agreements the obligation that the payments herein agreed to be paid to or for
the benefit of Executive, his beneficiaries or estate, shall be paid.


9. Dispute Resolution. Any controversy or claim arising with regard to this
Agreement shall be settled by expedited arbitration in accordance with the
provisions of the Texas Arbitration Act. The controversy or claim shall be
submitted to an arbitrator appointed by the presiding judge of the Harris
County, Texas Judicial District Court. The decision of the arbitrator shall be
final and binding upon the parties hereto and shall be delivered in writing
signed by the arbitrator to each of the parties hereto. Any appeal arising out
of the ruling of any arbitrator shall be determined in a court of competent
jurisdiction in Houston, Texas, or the federal court for Houston, Texas, and
each party waives any claim to have the matter heard in any other local, state,
or federal jurisdiction. The prevailing party in the arbitration proceeding or
in any appeal shall be entitled to recover attorney's fees, court costs and all
related costs from the non-prevailing party. If the controversy or claim arises
with regard to any severance or separation payment required under Section 6 of
this Agreement and the arbitrator rules in favor of Executive with respect
thereto, then:


         (a) any award or sums due and owing to Executive under the terms of
this Agreement shall be increased by an amount equal to the product of one month
of Executive's Base Salary in effect immediately prior to the termination of
this Agreement, multiplied by (i) if such award or sums is payable under Section
5(c), then the number of thirty (30) day periods or part thereof that has
elapsed after the date ending six months after the date of Executive's
termination or separation or (ii) otherwise, the number of thirty (30) day
periods or part thereof that has elapsed after the date of Executive's
termination;


 
 

--------------------------------------------------------------------------------

 
         (b) if the Company fails to comply with any such ruling of the
arbitrator, or if the Company unsuccessfully appeals any such ruling of the
arbitrator, then any award or sums due and owing to Executive under the terms of
this Agreement shall be increased by an amount equal to the product of one month
of Executive's Base Salary in effect immediately prior to the termination of
this Agreement, multiplied by the number of thirty (30) day periods or part
thereof that has elapsed after the date of the arbitrator's initial decision or
determination; and


         (c) If the arbitrator in such initial arbitration proceeding, or any
court in any appeal thereof determine that Company acted in bad faith, or
frivolously, in claiming "Cause" as its reason for termination of this
Agreement, or in failing to offer to the Executive the severance or separation
payment pursuant to Section 6 of this Agreement, then the Executive shall be
entitled to receive and Company shall be ordered to pay to Executive as a
penalty an amount equal to $100,000.00 in addition to the payments required
under Section 6 of this Agreement and any other amounts due under this
Agreement.


10. Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations and to the extent that any
performance is required following termination of this Agreement. Without
limiting the foregoing, Section 5 and Sections 7 through 20 shall expressly
survive the termination of this Agreement.


11. Nonassignability. Neither this Agreement nor any right or interest hereunder
shall be  assignable by Executive, his beneficiaries, dependents or legal
representatives without the Company's prior written consent; provided, however,
that nothing in this Section 11 shall preclude (a) Executive from designating a
beneficiary to receive any benefit payable hereunder upon his death, or (b) the
executors, administrators or other legal representatives of Executive or his
estate from assigning any rights hereunder to the person or persons entitled
thereto.


12. Amendments to this Agreement. Except for increases in the Base Salary and
other compensation made as provided in Section 3, this Agreement may not be
modified or amended except by an instrument in writing signed by the Executive
and the Company. No increase in the Base Salary or other compensation made as
provided in Section 3 will operate as a cancellation or termination of this
Agreement.


13. Waiver. No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.


 
 

--------------------------------------------------------------------------------

 


14. Severability. If, for any reason, any provision of this Agreement is held
invalid, illegal or unenforceable such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement not held
so invalid, illegal or unenforceable, and each such other provision shall, to
the full extent consistent with law, continue in full force and effect. In
addition, if any provision of this Agreement shall be held invalid, illegal or
unenforceable in part, such invalidity, illegality or unenforceability shall in
no way affect the rest of such provision not held so invalid, illegal or
unenforceable and the rest of such provision, together with all other provisions
of this Agreement, shall, to the full extent consistent with law, continue in
full force and effect. If any provision or  part thereof shall be held invalid,
illegal or unenforceable, to the fullest extent permitted by law, a provision or
part thereof shall be substituted therefor that is valid, legal and enforceable.


15. Notices. Any notice, request, or other communication required or permitted
pursuant to this Agreement shall be in writing and shall be deemed duly given
when received by the party to whom it shall be given or three days after being
mailed by certified, registered, or express mail, postage prepaid, addressed as
follows:


         If to Company:


                            Mr. Fred Hofheinz
                            3550 Timmons Lane, Ste. 1550,
                            Houston, Texas 77027
                            Attention: Chairman of Board


         If to Executive:


                            Mr. Andrew Lai
                            ____________________
        ____________________


or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


16. Headings. The headings of Sections are included solely for convenience of
reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.


17. Governing Law. This Agreement has been executed and delivered in the State
of Texas, and its validity, interpretation, performance and enforcement shall be
governed by the laws of Texas, without giving effect to any principles of
conflicts of law.


18. Withholding. All amounts paid pursuant to this Agreement shall be subject to
withholding for taxes (federal, state, local or otherwise) to the extent
required by applicable law.


19. Counterparts. This Agreement may be executed in counterparts, each of which,
when taken together, shall constitute one original Agreement.


 
 

--------------------------------------------------------------------------------

 
20. Entire Agreement. This Agreement contains the entire understanding between
the parties hereto and supersedes any prior employment agreement between the
Company and Executive, except that this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided and not expressly provided for in this Agreement.


IN WITNESS WHEREOF, Company has caused its duly authorized officer and directors
to execute and attest to this Agreement, and Executive has placed his signature
hereon, effective as of the Effective Date.


COMPANY:




By: /s/ William A. Sawyer
Mr. William A. Sawyer
Chief Executive Officer and President




EXECUTIVE:




By:  /s/ K. Andrew Lai
Mr. K. Andrew Lai
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 